Citation Nr: 1515547	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating for bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder, in excess of 50 percent (prior to February 6, 2002) and in excess of 70 percent (from February 6, 2002).

2.  Entitlement to an effective date prior to April 27, 2000, for the award of a higher 50 percent rating for bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder.

3.  Entitlement to an effective date prior to April 27, 2000, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an effective date prior to April 27, 2000, for the award of basic eligibility to Dependents' Educational Assistance.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to December 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2010 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2010 rating decision, the RO increased the rating for the Veteran's service-connected bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder, to 70 percent, effective February 6, 2002.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  [The January 2013 statement of the case (SOC) incorrectly characterized this issue as entitlement to an effective date earlier than February 6, 2002, for the award of a 70 percent rating for bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder.  The Board has correctly recharacterized this issue as one for an increased (staged) rating, as listed on the title page.]

The Veteran's service-connected psychiatric disability was originally characterized as "depressive disorder," and she had also initiated an appeal of the denial of service connection for bipolar disorder with panic disorder and agoraphobia.  However, the April 2010 rating decision recharacterized her service-connected psychiatric disability as "bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder."  Consequently, service connection for bipolar disorder with panic disorder and agoraphobia was effectively granted by the April 2010 rating decision, and therefore the matter of service connection for such disability is not before the Board.

The Veteran had also initiated an appeal of the denial of entitlement to additional VA compensation benefits for her dependents (L, I, and K).  However, after the RO issued a SOC for this issue in February 2014, the Veteran did not file a substantive appeal with regard to this issue.  Consequently, this matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on a primary diagnosis of mood disorders.  While SSA records for the Veteran have been obtained, the decision awarding such benefits is not in the record and should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Veteran has not been afforded a VA examination to assess her service-connected bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder, since October 2009 (approximately five and a half years ago).  Given the allegations of increased severity (suggested by her attorney in March 2013 and June 2014 statements), a contemporaneous examination to assess this disability is necessary.  In addition, ongoing reports of VA treatment must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation she has received for her service-connected disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for her service-connected disabilities since April 2010.

2.  Secure for the record the decision awarding her SSA disability benefits.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After the development sought above is completed, arrange for a psychiatric examination of the Veteran to determine the severity of her service-connected bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected psychiatric disability (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected psychiatric disability on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

